      Case 1:03-md-01570-GBD-SN Document 4679 Filed 07/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     7/11/2019


In re:
                                                                     03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                   ORDER


-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On July 1, 2019, the Plaintiffs’ Executive Committees (“PECs” or “Plaintiffs”) requested

that the Court issue Letters Rogatory to the Canadian Revenue Agency (“CRA”). ECF No. 4632.

Plaintiffs seek to depose Cathy Hawara, an Assistant Commissioner at the CRA, on the basis that

she has knowledge concerning the Canadian government’s investigation of Defendant World

Assembly of Muslim Youth Saudi Arabia (“WAMY SA,” collectively with Defendant World

Assembly of Muslim Youth-International, “WAMY”) and non-party World Assembly of Muslim

Youth Canada (“WAMY Canada”). Id. at 1.

         On July 3, 2019, WAMY filed an opposition to Plaintiffs’ Letters Rogatory. ECF No.

4661. WAMY argues that the deposition topics should (1) clarify whether Plaintiffs seek

testimony regarding WAMY SA, WAMY Canada, or both; and (2) be amended to include an

additional set of topics identified by WAMY. Id. at 5. Plaintiffs filed a response on July 8, 2019,

and WAMY filed an additional opposition on July 9, 2019. ECF Nos. 4666, 4667.

         Having reviewed the parties’ numerous submissions, WAMY’s request is GRANTED in

part and DENIED in part. Plaintiffs shall modify the deposition topics to identify which

“WAMY” entity a particular topic is referencing. To the extent a deposition topic refers to

multiple WAMY entities (i.e. both WAMY SA and WAMY Canada, or WAMY SA, WAMY
     Case 1:03-md-01570-GBD-SN Document 4679 Filed 07/11/19 Page 2 of 2



Canada, and other WAMY branch offices), that should be stated clearly in the request. Simply

stating “WAMY,” without any additional clarification, does not allow the witness to adequately

prepare for the deposition.

       WAMY contends that ten additional deposition topics (the “Proposed Topics”) should be

included in the Letters Rogatory. Almost all of the Proposed Topics, however, are already

included in Plaintiffs’ original submission. The only exceptions are Proposed Topics 5, 8, and 9,

which are either slightly broader than their original counterpart (Topics 5 and 8), or refer to

additional documentation (Topic 9). Accordingly, Plaintiffs shall modify the Letters Rogatory to

include only Proposed Topics 5, 8, and 9. To the extent the parties cannot reach an agreement on

this point, Plaintiffs may state that the Proposed Topics are asserted only by WAMY.

SO ORDERED.



DATED:         July 11, 2019
               New York, New York




                                                  2
